Case 3:20-cv-00803-TAD-KLH Document 16 Filed 12/10/20 Page 1 of 1 PageID #: 87




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

AARON LEE CONNER                                        CIVIL ACTION NO. 20-0803

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

SHERIFF DEPARTMENT EAST                                 MAG. JUDGE KAREN L. HAYES
CARROLL, ET AL.

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 15] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Aaron Lee Conner’s

remaining claims are DISMISSED WITHOUT PREJUDICE.

       MONROE, LOUISIANA, this 10th day of December, 2020.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
